EX –10.8

 

MASTER AGREEMENT

 

FOR

 

DOCUMENTARY LETTERS OF CREDIT

 

TERMS AND CONDITIONS

 

March 30, 2004

 

General Electric Capital Corporation

201 High Ridge Road

Stamford, CT 06927

 

The undersigned (“Applicant”) will require, from time to time, Documentary
Letters of Credit. In accordance with the terms of the Credit Agreement, General
Electric Capital Corporation (“GE Capital”) will, upon Applicant’s application
therefor, and to the extent such application is approved by GE Capital in its
sole discretion, arrange for the issuance of Credits (as defined herein) through
GE Capital Trade Services, Limited, an indirect wholly-owned subsidiary of GE
Capital, or another subsidiary of GE Capital appointed in accordance with
Section 3(d) (the “Issuer”). Each Credit will be governed by and interpreted in
accordance with the following terms and conditions. Capitalized terms shall have
the meanings accorded them in Section 9 below.

 

1. Payment Terms.

 

In addition to all commissions, charges, fees and expenses payable in connection
with Credits pursuant to the Credit Agreement (including, without limitation,
the Letter of Credit Fee, as defined in the Credit Agreement), Applicant agrees
to pay to GE Capital on demand, at GE Capital’s office located at 201 High Ridge
Road, Stamford, Connecticut 06927 or at such other address or account as may be
designated in writing by GE Capital, in Dollars, in immediately available funds
without duplication: (i) each amount drawn under any Credit in Dollars or in the
event that the Credit permits Drafts under such Credit to be payable in a
currency other than Dollars, the Dollar Equivalent of each amount so drawn; (ii)
interest on each amount (or the Dollar Equivalent thereof) so drawn for each day
from the date of payment of the relevant Draft to and including the date of
payment in full of such amount by Applicant to GE Capital, at the rate specified
in the Credit Agreement; and (iii) any and all commissions and charges of, and
any and all costs and expenses incurred by, GE Capital, Issuer and each of their
correspondents in relation to the Credits and all Drafts thereunder. A schedule
of commissions and charges is attached hereto as Annex I.

 

2. Security Interest.

 

To secure the payment and performance of all Obligations (including, without
limitation, Letter of Credit Obligations), the Applicant hereby grants to GE
Capital a security interest in the Collateral, including, without limitation,
the unqualified right to the possession and



--------------------------------------------------------------------------------

disposal of all property shipped under or in connection with each Credit,
whether released to the Applicant under security agreements or otherwise, and
also in and to all shipping documents, documents of title, or Drafts drawn under
each Credit and in and to all other property owned by the Applicant, in or
coming into GE Capital’s possession or custody, and in any deposit balances now
or hereafter held by a bank as custodian for GE Capital for the Applicant’s
account, together with the proceeds of each and all of the foregoing, until the
Termination Date (subject to reinstatement as provided in the Loan Documents).
The grant of a security interest in the preceding sentence supplements, rather
than limits or supersedes, any grant of a security interest by Applicant in the
Loan Documents. If Issuer honors any presentation or demand and Applicant fails
to reimburse GE Capital therefor in accordance with the terms of the Credit
Agreement, GE Capital and Issuer may assert their rights of subrogation under
applicable law, whether Issuer’s honor satisfies all or only part of the
underlying obligation. The Applicant must, on reasonable notice, cooperate with
Issuer and GE Capital in their assertion of the Applicant’s rights against the
Beneficiary, the Beneficiary’s rights against the Applicant, and any other
rights that Issuer or GE Capital may have by subrogation or assignment. Subject
to the terms of the Credit Agreement, the Applicant agrees to make upon demand
such cash deposits with GE Capital as GE Capital may require to further secure
the Applicant’s Letter of Credit Obligations.

 

3. Administration of Credit.

 

(a) Applicant will promptly examine a copy of each Credit (and any amendments
thereof) sent to Applicant, as well as all other instruments and documents
delivered to Applicant from time to time in connection with such Credit, and, in
the event Applicant has any claim of non-compliance with the instructions or of
any discrepancy or other irregularity, Applicant will notify GE Capital thereof
in writing within two business days after its receipt of a copy of such Credit
(and any amendments thereof), and Applicant will conclusively be deemed to have
waived any such claim against GE Capital, Issuer and their subcontractors,
servicers and agents unless such notice is given as aforesaid.

 

(b) Neither Issuer, GE Capital nor any of their correspondents shall be
responsible for, and neither Issuer’s and GE Capital’s powers and rights
hereunder nor Applicant’s Obligations shall be affected by: (i) any act or
omission pursuant to Applicant’s instructions; (ii) any other act or omission of
Issuer, GE Capital or their subcontractors, servicers and agents or their
respective agents or employees other than any such arising from its or their
gross negligence or willful misconduct; (iii) the validity, accuracy or
genuineness of Drafts, documents or required statements, even if such Drafts,
documents or statements should in fact prove to be in any or all respects
invalid, inaccurate, fraudulent or forged (and notwithstanding that Applicant
shall have notified Issuer or GE Capital thereof); (iv) failure of any Draft to
bear any reference or adequate reference to the applicable Credit; (v) errors,
omissions, interruptions or delays in transmission of delivery of any messages
however sent and whether or not in code or otherwise; (vi) any act, default,
omission, insolvency or failure in business of any other person (including any
correspondent) or any consequences arising from causes beyond Issuer’s or GE
Capital’s control; (vii) any acts or omissions of any Beneficiary of any Credit
or transferee of any Credit, if transferable; (viii) any act or omission of GE
Capital or Issuer required or permitted under any (A) law or practice to which a
Credit is subject, (B) applicable order, ruling or decree of any court,
arbitrator or governmental agency, or (C) published statement or

 

2



--------------------------------------------------------------------------------

interpretation on a matter of law or practice; (ix) honor or other recognition
of a presentation or demand that includes forged or fraudulent documents or that
is otherwise affected by the fraudulent or illegal conduct of the Beneficiary or
other person (excluding GE Capital’s and Issuer’s employees); or (x) dishonor of
any presentation that does not strictly comply with the terms of the applicable
Credit or that is fraudulent, forged or otherwise not entitled to be honored.
Without limiting the generality of the foregoing, Issuer may (A) act in reliance
on any oral, telephone, telegraphic, electronic, facsimile or written request,
notice, or instruction believed in good faith to be from or have been authorized
by the Applicant, (B) receive, accept or pay as complying with the terms of a
Credit any Drafts or other documents, otherwise in order, which are signed by or
issued to any person or entity acting as the representative of, or in the place
of, the party in whose name such Credit provides that any Drafts or other
documents should be drawn or issued and (C) waive its stipulation that the bank
nominated in the applicable Credit shall accept or pay the Drafts, and Issuer
may then accept presentations of Drafts and documents for payment directly.

 

(c) Notwithstanding any waiver by Applicant of discrepancies in Drafts,
documents or required statements, GE Capital or Issuer, either one acting alone,
has the right in its sole judgment, to decline to approve any discrepancies and
to refuse payment on that basis under any Credit issued hereunder. Such right is
in addition to and not in limitation of rights of Issuer under the UCP (as
defined in Section 15(e) below).

 

(d) GE Capital may appoint any of its other subsidiaries as “Issuer” at any time
and any such Issuer may assign all or any portion of its rights under this
Agreement or any Credit, including, without limitation, any reimbursement
obligation owing to it to any subsidiary of GE Capital, in each case without
prior notice to Applicant.

 

4. Extensions, Increases and Modifications of Credit.

 

Each Applicant agrees that GE Capital, acting through Issuer, may at any time
and from time to time, in its discretion, by agreement with one or more other
Applicants (whether or not such Applicant shall have been appointed as the
“Agent Applicant” in the Joint Signature Agreement contained in the
Application): (a) further finance or refinance any transaction under any Credit;
(b) renew, extend or change the time of payment or the manner, place or terms of
payment of any of the Obligations; (c) settle or compromise any of the
Obligations or subordinate the payment thereof to the payment of any other debts
of or claims against any Applicant which may at the time be due or owing to
Issuer; or (d) release any Applicant or any Guarantor or any Collateral, or
modify the terms under which such Collateral is held, or forego any right of
setoff, or modify or amend in any way this Agreement or any Credit, or give any
waiver or consent under this Agreement; all in such manner and on such terms as
Issuer may deem proper and without notice or further assent from such Applicant.
In any such event, such Applicant shall remain bound by such event and this
Agreement after giving effect to such event, and the Obligations under this
Agreement shall be continuing obligations in respect of any transaction so
financed or refinanced and, in either case, if the Obligations are contingent,
may be treated by GE Capital as due and payable for their maximum face amount.

 

3



--------------------------------------------------------------------------------

5. Reserve Requirements and Similar Costs.

 

If Issuer is now or hereafter becomes subject to any reserve, special deposit or
similar requirement against assets of, deposits with, or for the account of, or
credit extended by, Issuer, or any other condition is imposed upon Issuer which
imposes a cost upon Issuer, and the result, in the determination of Issuer, is
to increase the cost to Issuer of maintaining a Credit or paying or funding the
payment of any Draft thereunder, or to reduce the amount of any sum received or
receivable, directly or indirectly, by Issuer hereunder, Applicant will pay to
Issuer upon demand such amounts required to compensate Issuer for such increased
cost or reduction. In making the determinations contemplated hereunder, Issuer
may make such estimates, assumptions, allocations and the like which Issuer in
good faith determines to be appropriate, but Issuer’s selection thereof, and
Issuer’s determinations based thereon, shall be presumptive evidence upon
Applicant.

 

6. Possession of Property by Applicant.

 

If the Applicant accepts or retains possession of documents, goods or other
property, if any, covered by a Credit, prior to Issuer’s review of documents,
then all discrepancies and other irregularities of said documents shall be
deemed waived by the Applicant, and Issuer is authorized and directed to pay any
Drafts drawn or purporting to be drawn upon such Credit.

 

7. Partial Shipments.

 

Except as otherwise expressly stated in any Credit (a) partial shipments may be
made under such Credit, and Issuer may honor the relative Drafts without inquiry
regardless of any apparent disproportion between the quantity shipped and the
amount of the relative Draft and the total amount of such Credit and the total
quantity to be shipped under such Credit, and (b) if such Credit specifies
shipments in installments within stated periods and the shipper fails to ship in
any designated period, shipments of subsequent installments may nevertheless be
made in their respective designated periods and Issuer may honor the relative
Drafts.

 

8. Events of Default, Remedies; Pre-funding.

 

(a) If any Event of Default has occurred and is continuing, other than an Event
of Default specified in Sections 8.1(h) or 8.1(i) of the Credit Agreement,
Issuer may direct GE Capital in its capacity as Lender under the Credit
Agreement to pursue any of the remedies provided for in the Loan Documents,
including, without limitation, declaring that all of the Obligations (including
any such Obligations that may be contingent and not matured) are immediately due
and payable. If an Event of Default under Section 8.1(h) or Section 8.1(i) of
the Credit Agreement has occurred, the Obligations shall automatically be due
and payable.

 

(b) Without limiting the generality of the foregoing, Applicant agrees that if:
(i) any Default or Event of Default shall have occurred and be continuing; (ii)
GE Capital at any time and for any reason deems itself or Issuer to be insecure
or the risk of non-payment or non-performance of any of the Obligations to have
increased; or (iii) in the event that a Credit is denominated in a currency
other than Dollars, GE Capital determines that such currency is unavailable or
that the transactions contemplated by this Agreement are unlawful or contrary to
any regulations to which GE Capital, Issuer or any agent, servicer or
subcontractor of either of

 

4



--------------------------------------------------------------------------------

them may be subject or that due to currency fluctuations the Dollar Equivalent
of the amount of a Credit exceeds the amount of Dollars that Issuer in its sole
judgment expected to be its maximum exposure under such Credit, then Applicant
will upon demand pay to GE Capital an amount equal to the undisbursed portion,
if any, of such Credit, and such amount shall be held as additional Collateral
for the payment of all Letter of Credit Obligations, and after the expiration
hereof, to the extent not applied to the Letter of Credit Obligations, shall be
returned to Applicant (unless otherwise provided in the Credit Agreement or any
other Loan Document).

 

9. Definitions.

 

As used herein, the following terms shall have the following meanings:

 

“Agreement” shall mean, collectively, these terms and conditions, each
Application for Documentary Letter of Credit entered into between GE Capital
and/or Issuer and Applicant, the Joint Signature Agreement and the Authorization
and Agreement of Account Party appended hereto, in each case as the same may be
amended, modified, supplemented or restated from time to time.

 

“Applicant” shall mean the person or entity executing this Agreement as
Applicant; provided that if two or more persons or entities shall have executed
this Agreement as Applicant or as Joint Applicant, the terms “Applicant” and
“Applicants” shall mean each and all of such persons and entities, individually
and collectively, except that, if the term “Applicant” is preceded by the word
“any” or “each” or a word or words of similar import, such terms shall be deemed
to refer to each of such persons or entities, individually.

 

“Beneficiary” shall mean, as to any Credit, the beneficiary of that Credit.

 

“Collateral” shall have the meaning given such term in the Credit Agreement.

 

“Credit” shall mean a Documentary Letter of Credit issued by Issuer upon
Applicant’s request of GE Capital, as the same may be amended and supplemented
from time to time, and any and all renewals, increases, extensions and
replacements thereof and therefor.

 

“Credit Agreement” shall mean the Credit Agreement, dated as of March 30, 2004,
among the Applicant, the other credit parties party thereto, and GE Capital, as
agent for the lenders from time to time party thereto, as such Credit Agreement
may be amended, modified, supplemented or restated from time to time.

 

“Default” shall have the meaning given such term in the Credit Agreement.

 

“Dollar Equivalent” shall mean: (a) the number of Dollars that is equivalent to
an amount of a currency other than Dollars, determined by applying the selling
rate of First Union National Bank, First Union Bank International or another
bank of comparable size selected by Issuer; or (b) in the event that Issuer
shall not at the time be offering such a rate, the amount of Dollars that
Issuer, in its sole judgment, specifies as sufficient to reimburse or provide
funds to Issuer in respect of amounts drawn or drawable under a Credit; in
either case as and when determined by Issuer.

 

“Dollars” shall mean lawful currency of the United States of America.

 

5



--------------------------------------------------------------------------------

“Draft” shall mean any Draft (sight or time), receipt, acceptance, cable or
other written demand for payment.

 

“Event of Default” shall have the meaning given such term in the Credit
Agreement.

 

“Guarantor” shall have the meaning given such term in the Credit Agreement.

 

“Lender” shall have the meaning given such term in the Credit Agreement.

 

“Letter of Credit Obligations” shall have the meaning given such term in the
Credit Agreement.

 

“Loan Documents” shall have the meaning given such term in the Credit Agreement.

 

“Obligations” shall have the meaning given such term in the Credit Agreement.

 

“Termination Date” shall have the meaning given such term in the Credit
Agreement.

 

10. Expenses; Indemnification.

 

Applicant agrees to reimburse GE Capital and Issuer upon demand for and to
indemnify and hold GE Capital and Issuer harmless from and against all claims,
liabilities, losses, costs and expenses (“Indemnified Liabilities”), including
attorneys’ fees and disbursements, incurred or suffered by GE Capital and/or
Issuer in connection with any Credit except to the extent arising from their
gross negligence or willful misconduct. Such Indemnified Liabilities shall
include, but not be limited to, all such Indemnified Liabilities incurred or
suffered by GE Capital and/or Issuer in connection with (a) GE Capital and/or
Issuer’s exercise of any right or remedy granted to it hereunder or under the
Loan Documents, (b) any claim and the prosecution or defense thereof arising out
of or in any way connected with this Agreement, including, without limitation,
as a result of any act or omission by a Beneficiary, (c) the collection or
enforcement of the Obligations, and (d) any of the events or circumstances
referred to in Section 3(b) hereof. None of GE Capital, Issuer or any
subcontractor, servicer or agent of either of them shall be liable to Applicant
for any special, indirect, consequential or punitive damages arising with
respect to any Credit. Applicant must in all instances mitigate damages claimed
against Issuer or GE Capital or any subcontractor, servicer or agent of either
of them arising with respect to any Credit.

 

11. Licenses; Insurance.

 

The Applicant shall procure or cause the Beneficiaries of each Credit to procure
promptly any necessary import and export or other licenses for import or export
or shipping of any goods referred to in or pursuant to such Credit and to comply
and to cause the Beneficiaries to comply with all foreign and domestic
governmental regulations in regard to the shipment and warehousing of such goods
or otherwise relating to or affecting such Credit, including governmental
regulations pertaining to transactions involving designated foreign countries or
their nationals, and to furnish such certificates in that respect as GE Capital
may at any time

 

6



--------------------------------------------------------------------------------

require, and to keep such goods adequately covered by insurance in amounts, with
carriers and for such risks as shall be satisfactory to GE Capital, and to cause
GE Capital’s interest to be endorsed thereon, and to furnish GE Capital on
demand with evidence thereof. Should the insurance upon said goods for any
reason be unsatisfactory to GE Capital, GE Capital may, at its expense, obtain
insurance satisfactory to it.

 

12. No Waivers of Rights Hereunder; Rights Cumulative.

 

No delay by GE Capital or Issuer in exercising any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right
preclude other or further exercises thereof or the exercise of any other right.
No waiver or amendment of any provision of this Agreement shall be enforceable
against GE Capital or Issuer unless in writing and signed by an officer of GE
Capital, and unless it expressly refers to the provision affected, any such
waiver shall be limited solely to the specific event waived. All rights granted
GE Capital or Issuer hereunder shall be cumulative and shall be supplementary of
and in addition to those granted or available to GE Capital or Issuer under the
Loan Documents or applicable law and nothing herein shall be construed as
limiting any such other right.

 

13. Continuing Agreement; Termination.

 

This Agreement shall continue in full force and effect until the Termination
Date (subject to reinstatement, as provided in the Loan Documents).

 

14. Performance Standards.

 

Notwithstanding any provision to the contrary herein, GE Capital reserves the
right to decline (a) any request made by the Applicant for the issuance of a
Credit or (b) any instruction provided by the Applicant if, in its discretion,
GE Capital determines that the issuance of such Credit or the carrying out of
such instruction contravenes GE Capital’s customary procedures or policy or any
applicable law, rule or regulation.

 

15. Governing Law; Jurisdiction; Certain Waivers.

 

(a) This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of California, and with respect to all
security interests granted in connection herewith, GE Capital and Issuer shall
have the rights and remedies of a secured party under applicable law, including
but not limited to the Uniform Commercial Code of California.

 

(b) APPLICANT AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT SHALL BE LITIGATED ONLY IN COURTS LOCATED WITHIN
THE STATE OF CALIFORNIA AND THAT SUCH COURTS ARE CONVENIENT FORUMS THEREFOR, AND
APPLICANT SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS.

 

(c) Applicant waives personal service of process upon it and consents that any
such service of process may be made by certified or registered mail, return
receipt requested, directed to Applicant at its address last specified for
notices hereunder, and service so made shall be deemed completed two (2) days
after the same shall have been so mailed.

 

7



--------------------------------------------------------------------------------

(d) APPLICANT WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BETWEEN IT AND GE CAPITAL OR ISSUER AND WAIVES THE RIGHT TO ASSERT IN ANY ACTION
OR PROCEEDING WITH REGARD TO THIS AGREEMENT OR ANY OF THE OBLIGATIONS ANY
OFFSETS OR COUNTERCLAIMS WHICH IT MAY HAVE.

 

(e) Each Credit and this Agreement shall be subject to the Uniform Customs and
Practice for Documentary Credits (1993 Revision) International Chamber of
Commerce Publication No. 500, or the most recent revision thereof (the “UCP”),
the terms of which are known to us, and the same shall be considered as
incorporated herein. Solely for purposes of interpreting the UCP’s application
to this Agreement and Credits issued hereunder, Issuer shall be deemed to be a
“bank” as such term is used in the UCP.

 

16. Notices.

 

Any notice to GE Capital or Issuer shall be effective only if in writing or by
authenticated teletransmission acceptable to GE Capital or Issuer, as
applicable, directed to the attention of and received by GE Capital or Issuer’s
Letter of Credit Group, as applicable. Any notice to or demand on Applicant, or,
if more than one Applicant executes this Agreement, the Agent Applicant, shall
be binding on all Applicants and shall be effective when made to Applicant, or
if more than one Applicant executes this Agreement, the Agent Applicant, by
mail, telegraph, facsimile, telephone or otherwise, in the case of mailed,
telegraphed or cabled notices, to the address appearing below such Applicant’s
signature or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section 16, and in the
case of telephonic or facsimile notices, to the telephone number of such
Applicant appearing below Applicant’s signature. Any requirements under
applicable law of reasonable notice by GE Capital or Issuer to Applicant of any
event shall be met if notice is given to Applicant or Agent Applicant, as the
case may be, in the manner prescribed above at least seven days before (a) the
date of such event or (b) the date after which such event will occur.

 

17. Third Party Beneficiary.

 

Applicant hereby acknowledges that Issuer is a third party beneficiary under
this Agreement and may enforce its rights under this Agreement directly against
the Applicant as if Issuer were named herein as a party.

 

18. General.

 

(a) If this Agreement is executed by two or more Applicants, they shall be
jointly and severally liable hereunder, and all provisions hereof regarding the
Collateral shall apply to the Obligations and Collateral of any or all of them.

 

(b) This Agreement shall be binding upon the heirs, executors, administrators,
assigns and successors of each of the Applicant(s) and shall inure to the
benefit of and be enforceable by GE Capital, Issuer and their respective
successors, transferees and assigns.

 

8



--------------------------------------------------------------------------------

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

(d) This Agreement shall be deemed to be a “Loan Document” for all purposes
under the Credit Agreement.

 

(e) This Agreement may be executed in any number of separate counterparts, each
of which shall collectively and separately constitute one agreement.

 

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

“Applicant”

 

DYNAMIC DETAILS, INCORPORATED   DYNAMIC DETAILS, INCORPORATED, VIRGINIA By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

  By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:   Timothy Donnelly   Name:   Timothy Donnelly Title:   Vice President and
Secretary   Title:   Vice President and Secretary DYNAMIC DETAILS INCORPORATED,
SILICON VALLEY   LAMINATE TECHNOLOGY CORP. By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

  By:  

/S/ TIMOTHY DONNELLY

--------------------------------------------------------------------------------

Name:   Timothy Donnelly   Name:   Timothy Donnelly Title:   Vice President and
Secretary   Title:   Vice President and Secretary Address of Applicant:        
1220 Simon Circle         Anaheim, CA 92808         Attention: Timothy Donnelly
        Facsimile: (714) 688-7206         Telephone: (714) 688-7619        
“Issuer”         GENERAL ELECTRIC CAPITAL CORPORATION         By:  

/S/ E. J. HESS

--------------------------------------------------------------------------------

        Name:   E. J. Hess             Duly Authorized Signatory         Address
of Issuer:         335 Madison Avenue, 12th Floor         New York, NY 10017    
    Attention: Account Manager (DDi)         Facsimile: (212) 309-8798        
Telephone: (212) 370-8047        

 

10



--------------------------------------------------------------------------------

Joint Signature Agreement

 

In consideration of your establishment from time to time of a Credit
substantially as applied for herein, it is further agreed that this Agreement
shall be the joint and several agreement of the undersigned and all property
referred to in this Agreement as belonging to Applicant shall be understood to
refer to the joint property of any or all of the several Applicants as well as
to the individual property of each of them. The happening of any Event of
Default as specified in Section 8 of this Agreement with respect to any
Applicant shall mature the obligations of all Applicants. A demand made on any
Applicant pursuant to Section 1 of this Agreement shall fix the exchange rate as
to all Applicants.

 

It is agreed that [            ] shall appear in [each] Credit as Account Party
and that [            ] (“Agent Applicant”) has the exclusive right to issue all
instructions on any and all matters relating to such Credit, including, without
limitation, instructions as to disposition of documents and any unutilized
funds, and waivers of discrepancies, and to agree with you upon any amendments,
modifications, extensions, renewals, or increases in such Credit or any other
matter.

 

--------------------------------------------------------------------------------

Joint Applicant

 

--------------------------------------------------------------------------------

Joint Applicant

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Authorized Signature       Authorized Signature

Address of Joint Applicant

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Address of Joint Applicant

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

11



--------------------------------------------------------------------------------

Authorization and Agreement of Account Party

 

Gentlemen:

 

We hereby join the request of Applicant to issue from time to time the Credits,
described on page 1 with our name appearing as Account Party.

 

In consideration of your issuing each Credit in this form it is agreed that
Applicant has the exclusive right to issue all instructions on any and all
matters relating to such Credits, including, without limitation, instructions as
to disposition of documents and any unutilized funds, and waivers of
discrepancies, and to agree with you upon any amendments, modifications,
extensions, renewals, or increases in each Credit or any other matters
irrespective of whether the same may now or hereafter affect our rights or those
of our successors or assigns.

 

--------------------------------------------------------------------------------

Account Party

By:  

 

--------------------------------------------------------------------------------

    Authorized Signature

Address of Account Party:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX I

 

The Applicant agrees to pay the following fees with respect to the Credits:

 

  1. upon issuance thereof, the greater of (a) 1/8 of 1% of the amount of the
Credit or (b) $95;

 

  2. upon any amendment which increases the amount thereof, the greater of (c)
1/8 of 1% of such increased amount or (d) $45;

 

  3. upon any other amendment thereof, $45;

 

  4. upon the negotiation thereof, the greater of (e) 1/8 of 1% of the amount
thereof or (f) $60; and

 

  5. with respect to any other activity related to such Credit, the standard
fees and charges of Issuer for such activity.